DAVIDSON, Judge.
This is a conviction- for the sale of whisky in a dry area, with punishment assessed at a $200 fine.
The notice of appeal herein appears only as a docket entry upon the trial court’s docket; it is not shown to have been entered of record in the minutes of the court.
The notice of appeal must be entered of record, as required by Art. 827, Vernon’s Ann.C.C.P. A docket entry upon the trial court’s docket is not sufficient to confer jurisdiction upon this court. Martinez v. State, 157 Tex.Cr.R. 91, 246 S.W.2d 633; Keilmann v. State, 162 Tex.Cr.R. 603, 288 S.W.2d 113.
The appeal is dismissed.